Title: John van Heukelom & Son to John Adams, 27 Apr. 1786
From: Van Heukelom, John
To: Adams, John


          
            
              Honorable Sir
            
            

              Leyden

               27 April 1786
            
          

          Our distressed Situation on the one Side, and the Many Civilities
            & friendly regard Which your Excellency bestowed on us on the other,
            make us So free to implore your Kind assistance: We daily lament of having Sent any
            goods to America, We cannot get any accounts or remittances ever Since Several Years:
            and as Mr: Cranch wrote us, he would be glad to get rid of
            the whole business, we invested Mr. duncan Ingraham Junior
            With our power of attorney, to take all our business into his hands. but as Mr Cranch entrusted the whole business to a third Person, who
            Left Boston, every thing Concerning our Property is So Confused, that we have reason to
            fear immense Losses. We are however unwilling to trouble your Excellency, With
            particularities, and We’ll Spare all complaints on this point, as these
            Undertakings where all done for our own risk:—it is more particularly to Mr. Barclay’s unaccountable behaviour, that We must impute our
            distressed Situation, which has plunged My Father in a most fatal Melancholy disorder,
            whose Consequences may be dreadfull.
          on the Subject of Mr. Barclay, We wrote
            the inclosed letter to his Excellency Ths: Jefferson Esqr. at Paris; but not having received any answer,
            and being informed, that he is in London: We take the liberty to Send a Copy of it
            inclosed joining to it Mr. Barclay’s account Current With
            us: Where is Mr. Barclay! he left Paris clandestinely,
            without informing any Person whom We Know of the place of his abode. if he be alive we
            Surely ought to Know where to address him.
          We introduced Mr. Barclay to a Merchant
            at Haarlem from whom he bought for about 10,000 florins on the Same Credit of a twelve
            Month: this Gentleman, enraged by Mr. Barclay’s Conduct, and
            Considering him as a Man who by clandestinely getting away from the place of his
            residence, Shews an intention not to trouble himself Much about his Creditors; wants to
            Expose Mr. Barclay’s Conduct to the world in all public
            papers, as a fellow for Whom every man ought to be warned. We have done all, which was
            in our power to prevent it, tho’ certainly Mr. Barclays
            Conduct is unexcusable; and we have prevailed on them to Subside with it for Some time,
            Engaging ourselves to use every possible means to procure them Some information and
            Certainty: Indeed Mr. Barclay, who always professed to be a
            Man of Property, who wrote us in 1783 that he had Send Mr
            Loreihle to Philadelphia to Collect his property to the amount of more then 800,000
            Livres & transmit it; he could easily transfer a
            part of that property, as a Surity on the names of his Creditors if he intended to pay
            them.
          it is in this miserable State of uncertainty that we address your
            Excellency imploring your Kind assistance and advice how to disengage us from this fatal
            affair.
          We hope your Excellency Will not deny us the favour of an Answer
            which we Expect the Sooner the better remaining With great respect / Honorable Sir /
            Your Most obedient Servts
          
            
              John van Heukelom & Son
            
          
        